Citation Nr: 1103676	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  05-17 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1986 to November 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The claim was previously before the Board in April 2008 and was 
remanded for additional development.  It has returned to the 
Board for appellate review.  

In her May 2005 Substantive Appeal, the Veteran indicated that 
she wanted a hearing before the Board in Washington, DC.  A 
hearing was scheduled for March 2008, but the Veteran did not 
appear and did not provide any explanation for her absence.  
Accordingly, her request for a hearing is considered withdrawn, 
and the Board may proceed with review of the claims.  38 C.F.R. § 
20.702(e) (2009).

The appeal on the issue of service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

Another remand is required in this case.  The Veteran is seeking 
service connection for a psychiatric disorder, and the record 
reflects that her diagnoses include paranoid type schizophrenia, 
schizoaffective disorder, and bipolar disorder.  She contends 
that she suffered from "lack of concentration" in service and 
was evaluated by two psychiatrists who diagnosed "personality 
disorder."  Despite repeated requests to the appropriate 
facilities using all of the Veteran's past names and social 
security numbers, VA has been unable to locate records from her 
active service.  When records in the possession of the government 
are presumed to have been destroyed or lost, VA has a heightened 
obligation to assist the veteran in the development of his or her 
case.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  
The Veteran also served in the Arizona ARNG from September 1991 
to November 1992.  The claims file contains very limited 
personnel records from her service in the ARNG, including a May 
1992 memo from the Arizona Department of Emergency and Military 
Affairs to her ARNG Command stating that she was suspected of 
fraudulent entry by deliberate misrepresentation, omission, and 
concealment of an unidentified bar to reenlistment related to her 
prior military service.  She was eventually discharged for 
erroneous enlistment.  Pursuant to the Board's remand 
instructions, the RO contacted the Veteran's former ARNG unit 
again to request any records pertaining to the Veteran, but no 
additional records could be located.  

Private treatment records indicate that the Veteran was 
hospitalized in May 1993 after overdosing on pain medication.  
Although there are no medical records prior to May 1993, there 
are indications that the Veteran's symptoms may have been ongoing 
for several years by then.  According to a psychiatric history 
taken at the Maricopa Medical Center, Psychiatric Annex, in May 
1993, an Arizona Child Protective Services (CPS) worker reported 
that CPS had received 13 referrals on the Veteran's case since 
November 1990, and that her children had been placed in shelters 
by CPS three times.  

The evidence establishes that the Veteran has a current 
psychiatric illness, although the exact nature of the condition 
is not clear.  Further, a veteran is generally competent to 
describe his or her subjective experiences.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when the layperson is reporting a contemporaneous medical 
diagnosis.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  
Thus, the Veteran's assertions that she received mental health 
treatment in service indicate that her present condition may be 
related to service.  In addition, the private medical evidence 
suggests that symptoms of the Veteran's mental illness may have 
been present during active service or shortly after discharge.  
However, there is insufficient competent medical evidence on file 
for the Board to make a decision on the claim.  Given VA's 
heightened duty to assist the Veteran in this case, the Board 
finds it appropriate to afford the Veteran a VA examination to 
determine the etiology of her claimed psychiatric disorder.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Pursuant to the Board's remand instructions, the AMC contacted 
the Arizona CPS to request any records pertaining to the Veteran; 
however, she was identified by her current social security number 
rather than the one she used in 1993.  In response, Arizona CPS 
indicated that the Veteran had no prior involvement with that 
agency.  On remand, another attempt should be made to locate any 
state records that may be available under the Veteran's earlier 
social security number. 

Finally, the Veteran's accredited representative alleges that VA 
has failed in its duty to assist the Veteran by not advising her 
of the alternative evidence which may be offered to substantiate 
her claim, including lay statements from acquaintances that could 
place the onset of her symptoms within one year of her separation 
from service.  On remand, adequate notice should be provided.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran appropriate notice 
identifying the types of lay evidence that 
may be accepted to substantiate her claim 
in the absence of her service treatment 
records.  A copy of the letter should be 
retained in the claims file, and the 
Veteran should be afforded an opportunity 
to respond.  

2.	Contact the Arizona Child Protective 
Services and the Aid to Families with 
Dependant Children program within the 
Department of Economic Security and 
request any relevant records pertaining to 
the Veteran that are in the custody the 
State of Arizona.  These agencies should 
be provided with all names and social 
security numbers that the Veteran has 
previously used.  

3.	Thereafter, schedule the Veteran for a VA 
psychiatric evaluation to determine the 
nature and likely etiology of her claimed 
psychiatric disorder.  The claims file 
must be made available to the examiner 
for review.  The examiner should conduct 
a thorough examination, including any 
indicated tests and studies deemed 
appropriate, and all clinical findings 
should be reported in detail.  Based on 
the examination and review of the record, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that any diagnosed disorder began 
during active service or within on year of 
separation, or that the condition is 
otherwise causally related to the 
Veteran's service.  

A complete rationale should be 
provided for any opinion expressed.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

4.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the Veteran and her representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

